Exhibit 10.27

 

ESI

 

SENIOR EXECUTIVE SEVERANCE PAY PLAN

 

 

ESI provides a Senior Executive Severance Plan (the "Severance Plan") for the
Chairman, President and Chief Executive Officer of ESI.

 

The Severance Plan supersedes any previous severance plan or plans for this
individual.

 

The Severance Plan benefits include:

 

(a)

severance pay in an amount equal to the lower of:

 

 

 

 

(I)

24 months' base salary

 

 

 

 

(II)

base salary for the number of months remaining between the termination of
employment and normal retirement date, or

 

 

 

 

(III)

two times the individual's total annual compensation during the year immediately
preceding the individual's termination, and

 

 

 

(b)

continued participation in ESI's employee benefit plans (except for short-term
or long-term disability plans and  the Business Travel Accident Plan) during the
period that the individual receives severance pay.

 

The Chairman, President and Chief Executive Officer will be entitled to
severance benefits under the Severance Plan  unless their employment is
terminated by ESI:

 

(a)

for cause

 

 

(b)

on or after their normal retirement date or,

 

 

(c)

as a result of:

 

 

 

(I)

acceptance of employment, or refusal of comparable employment with a purchaser
of ESI.

 

 

 

 

(II)

voluntary resignation

 

 

 

 

(III)

voluntary retirement

 

 

 

 

(IV)

failure to return from an approved leave of absence, including a medical leave
of absence

 

 

 

 

(V)

death

 

 

 

 

(VI)

disability

 

The severance pay benefits under the Severance Plan will be offset/diminished by
the amount of any other severance or separation compensation that the
participant receives from ESI and requires that the Chairman, President and
Chief Executive Officer refrain from competing with ESI business activities
during the term of the severance payout and complies with conduct guidelines in
the Employee Handbook.  Severance payments would normally be made semi-monthly
over the scheduled term of such payments, but ESI has the option to make such
payments in the form of a single lump-sum payment discounted to present value.


 

 

Ÿ

ESI may determine a need for a retention payment in addition to this Severance
Plan

 

 

 

 

Ÿ

If the Chairman, President and Chief Executive Officer is rehired by ESI while
receiving severance benefits under the Severance Plan, all payments will cease
as of the rehire date; and if ESI paid this person a lump-sum payment of
severance benefits and ESI the rehire was prior to the date that severance
benefits would have ceased, the Chairman, President and Chief Executive Officer
must reimburse ESI for a percentage of the severance benefits determined by
dividing the number of weeks during which the severance benefits would have been
paid out if such benefits had not been paid out in a lump sum into the number of
weeks remaining in such period as of the person's rehire date.

 

 

 

 

Ÿ

The Chairman, President and Chief Executive Officer may only receive severance
benefits under one ESI severance plan.

 